DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement filed on December 1, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computing platform,” (i.e. a machine); claim 14 is directed to “a method,” (i.e. a process); and claim 20 is directed to “one or more non-transitory computer-readable media,” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “displaying one or more customized cybersecurity training modules,” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“generating a fraud-susceptibility personality survey; 
sending the fraud-susceptibility personality survey; 
receiving information indicating how a user responded to the fraud-susceptibility personality survey; 
calculating a fraud-susceptibility behavioral psychology score for the user based on the information; 
identifying a user-specific predicted failure rate on one or more cybersecurity training modules based on the fraud-susceptibility behavioral psychology score; 
generating, based on the user-specific predicted failure rate and using a behavioral psychology training module, a dynamically adapted cybersecurity training template; and 
sending the dynamically adapted cybersecurity training template, wherein sending the dynamically adapted cybersecurity training template causes to display one or more customized cybersecurity training modules.” 
These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing platform comprising at least one processor, a communication interface, and memory,” and “an enterprise user device,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “displaying one or more customized cybersecurity training modules,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computing platform comprising at least one processor, a communication interface, and memory,” and “an enterprise user device,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “an enterprise user device,” as described in para. [0032] discloses “In some instances, first enterprise user device 120 may be configured to present one or more user interfaces associated with an electronic messaging application, which may receive input composing new messages, display content associated with received messages, display alerts, and/or otherwise facilitate sending, receiving, and/or otherwise exchanging messages and/or other data with cybersecurity training computing platform 110, e.g., as part of a cybersecurity training session, and/or with one or more other client devices, enterprise user devices (e.g., second enterprise user device 130, or the like), and/or other devices.” The “enterprise user device” use of “an electronic messaging application” is reasonably understood as a ubiquitous app being applied to standard equipment within modern computers (i.e. a smartphone). Likewise, para. [0094] discloses the following: “As described herein, the various methods and acts may be operative across one or more computing servers and one or more networks. The functionality may be distributed in any manner, or may be located in a single computing device (e.g., a server, a client computer, or the like).” This is also reasonably understood as ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-13 and 15-19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-13 and 15-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 14. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject-matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 13 rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “additional computer-readable instructions.” The limitation is originally introduced in claim 7, from which claim 8 depends. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the additional computer-readable instructions”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 7. Therefore, claim 8 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 13 recites the limitation “training program results.” The limitation is originally introduced in claim 12, from which claim 13 depends. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the training program results”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 12. Therefore, claim 13 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. The closest prior art of record is U.S. PG Pub. 2019/0258953 to Lang, et al. (hereinafter referred to as “Lang”) and U.S. Patent 10,917,439 to Purathepparambil, et al. (hereinafter referred to as “Purathepparambil”). Specifically, Lang and Purathepparambil fail to teach the independent claim limitations of “calculate a fraud-susceptibility behavioral psychology score for the user based on the information” and “identify a user-specific predicted failure rate on one or more cybersecurity training modules based on the fraud-susceptibility behavioral psychology score.” Therefore, claims 1-20 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-20 stand rejected under 35 U.S.C. §§ 101 and 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
•	Lang, et al. (US 2019/0258953) Method And System For Determining Policies, Rules, And Agent Characteristics, For Automating Agents, And Protection
•	Purathepparambil, et al. (US 10,917,439) Contextual Security Behavior Management And Change Execution

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715